RICHARDS, PJ.
1. 118. AUTOMOBILES — 54. Agency — 1265. Weight of Evidence.
In action for personal injury and damage to automobile in collision, finding that defendant’s agent- driving car was acting within scope of his employment at time of collision was against weight of evidence.
2. 225. CHARGE OF COURT.
In action for damages growing out of automobile collision, charge relating to liability of defendant for acts of agent; omitting words “acting within scope of employment or on business of defendant,” was not prejudicial error, where court charged to that effect in other parts of the charge.
(Williams and Young, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.